Citation Nr: 1102830	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-15 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received that is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for peripheral neuropathy of the upper and 
lower extremities, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and N.P.




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to January 
1972, with subsequent service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's application to reopen 
his previously denied claim.  A timely appeal was noted from that 
decision.

A hearing on this matter was held before the undersigned Acting 
Veterans Law Judge on July 27, 2010.  A copy of the hearing 
transcript has been associated with the file.

The merits of the issue are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2004 rating decision denied service connection for 
peripheral neuropathy of the upper and lower extremities on the 
basis that there was no evidence of the disorder in service, nor 
did the disorder manifest within the first post-service year.    

2.  Presuming its credibility, evidence received since February 
2004 relates to an unestablished fact necessary to substantiate 
the claim, namely that there was evidence of the disorder in 
service, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The February 2004 RO decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).

2.  The evidence added to the record since February 2004 is new 
and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the RO has a duty to notify and assist 
the Veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
Without deciding whether the notice and development requirements 
of the VCAA have been satisfied with respect to the Veteran's new 
and material evidence claim, the VCAA does not preclude the 
adjudication of this portion of the Veteran's claim, because the 
Board is taking favorable action regarding this aspect of the 
claim.  

New and Material Evidence

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.

In a February 2004 decision, the RO denied service connection for 
peripheral neuropathy of the upper and lower extremities on the 
basis that the evidence did not show evidence of the disorder in 
service or within the first post-service year.  The Veteran did 
not file a timely appeal and that decision became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).   Thus, the Veteran's service connection claim 
for peripheral neuropathy may be considered on the merits only if 
new and material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of the 
last prior final denial, and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the credibility 
of the new evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the service connection claim.  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.

Since the February 2004 rating decision is final, the Board must 
now determine whether new and material evidence sufficient to 
reopen the claim has been received.  In this case, to be new and 
material, competent evidence must have been received which shows 
evidence of peripheral neuropathy during service or within the 
first post-service year.  

The Veteran has submitted new and material evidence.  During his 
July 2010 hearing, the Veteran testified that he had symptoms of 
numbness and tingling in his extremities during service, which 
has persisted ever since service.  

The Veteran is competent to attest to his observations of 
numbness and tingling in the upper and lower extremities both 
during service and since his discharge from active duty.  Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R.  § 
3.159(a)(2).  This new evidence relates to an unestablished fact 
necessary to substantiate the claim, specifically, that there is 
evidence of peripheral neuropathy during service and within the 
first post-service year.  It raises a reasonable possibility of 
establishing the claim.  Id.  Therefore, presuming its 
credibility, the evidence is new and material.  Such new and 
material evidence having been received, the appeal is granted 
insofar as the previously denied claim is reopened.  


ORDER

New and material evidence to reopen a claim of service connection 
for peripheral neuropathy of the upper and lower extremities, to 
include as due to exposure to herbicides, has been received, and 
to this extent, the appeal is allowed.  


REMAND

During his July 2010 hearing, the Veteran testified that the 
treatment records from his period of active duty and his Reserve 
service are not complete.  Upon remand, a renewed request should 
be made for a complete copy of the Veteran's treatment records 
from his period of active service, as well the records of his 
service in the Naval Reserves.  

The Veteran also testified that he has been seen by a private 
physician who has attributed his peripheral neuropathy 
symptomatology to herbicide exposure.  Because VA is on notice 
that there are additional records that may be applicable to the 
Veteran's claim and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify the private physician who has 
treated him for peripheral neuropathy.  After 
obtaining any necessary authorization from 
the Veteran, contact that physician and 
request that all records of the Veteran's 
treatment be provided for inclusion with the 
claims folder.  If such records are 
unavailable, a negative response should be 
obtained and the Veteran should be so 
notified. 

2.  Contact the National Personnel Records 
Center (NPRC) and the Veteran's Reserve unit, 
or other appropriate authority, and request 
that all treatment records from the Veteran's 
period of active service and his period of 
service with the Naval Reserves be provided 
for inclusion with the claims folder.  

In the event that no additional records can 
be located by these organizations, request 
that the Veteran complete NA Form 13055, 
Request for Information Needed to Reconstruct 
Medical Data and NA Form 13075, Questionnaire 
About Military Service.  He should provide as 
much detail as he can about his military 
service and any in-service treatment for 
peripheral neuropathy, to include his full 
company designation, the name and location of 
any facility in which he was treated, the 
dates and length of his treatment, and any 
other information that may assist VA in 
locating relevant medical records.  

Once the information is received, forward it 
to the NPRC and/or the U.S. Army Joint 
Services Records Research Center so that a 
search of alternative sources can be 
undertaken.  Specific requests should be made 
for morning reports and other alternative 
records showing treatment for numbness and 
tingling in the upper and lower extremities.  
If the Veteran is able to identify a facility 
at which he was treated, a request should 
also be made of that facility for any records 
of his treatment.

3.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
the issue on appeal continues to be denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


